Guidelines for the 2012 budget - other sections (debate)
The sitting will now continue. The first item is the report by Mr José Manuel Fernandes, on behalf of the Committee on Budgets, on the guidelines for the 2012 budget procedure, Section I - European Parliament, Section II - Council, Section IV - Court of Justice, Section V - Court of Auditors, Section VI - European Economic and Social Committee, Section VII - Committee of the Regions, Section VIII - European Ombudsman, Section IX - European Data Protection Supervisor, Section X - European External Action Service (Α7-0049/2011).
Madam President, first of all, let me offer my greetings to you, Madam President, to the Commissioner and to all my fellow Members who are here. Allow me to start by thanking all those who took part in this report and, in particular, the shadow rapporteurs from the various political groups.
The work has resulted in a broad consensus, as shown by the vote last week in the Committee on Budgets, where this report was passed by 34 votes to 1, with 1 abstention. This report aims to be in harmony and in line with the current moment: with the economic, financial and social situation through which we are struggling, with the crisis that we are experiencing, and, at the same time, with what the European public wants from the European Union and its institutions.
We will have a budget of restrictions, a budget of austerity and, at the same time, a budget which will have to provide the institutions and Parliament with the means to keep up with the European project and to keep up with the European public's expectations.
Our objective is excellence in lawmaking and it would be very bad if we lacked sufficient means to achieve this: it would be a terrible sign for our times and it would have a cost, which the European public would still have to bear.
In order to achieve this, we will need the necessary resources. We have new powers resulting from the Treaty of Lisbon. However, given the current situation, we advocate a neutral increase, which means that we advocate an increase equal to inflation.
We are in line with the Commissioner's letter, with the recommendation that he sent to Parliament and the other institutions. Therefore, when it becomes necessary, if it becomes necessary, we will draw up a letter or an amending budget for the purpose of commitments such as that which the European Union has to Croatia, or that resulting from the eight new members of the Treaty of Lisbon.
In order for us to achieve a savings budget, it is clear that we have, more than ever, to follow the principles of good management and economy, the principles of efficiency and effectiveness. These principles will have to translate to budgetary rigour, simplicity and transparency. With these principles, we will already be able to successfully identify cuts, not only in the estimates that we will now prepare, but we also want savings in the implementation of the 2012 budget.
In this way, we will manage to keep up with our responsibilities. We would also like - and introduced this concept - a budget that is a zero-based budget, in which each expense is justified and in which variable expenses are well known; wherever justified, there can be a cost-benefit analysis for these expenses.
Clearly, we will not endanger projects under way because that would not simply be a backward step, but would rather be a loss. I am referring to projects such as the extension of the Konrad Adenauer Building, projects such as the House of European History; these projects will go ahead under this budget of restrictions. We also argue, on this basis, that forthcoming budgets should be multiannual budgets, so that there can be overall planning right from the outset; overall planning that is in accordance and in line with the multiannual financial framework.
Member of the Commission. - Madam President, my best wishes on the occasion of International Women's Day. I welcome the principles set by the rapporteur, Mr Fernandes, on budgetary vigour, especially as regards the administrative budgets of the European Union. For me, this is sure that this is the line to be taken under the present economic conditions in the European Union.
Therefore, with this in mind, I asked my colleagues in the Commission to be particularly sensitive to increases in administration and we can promise that our increase should be less than 1%. This means, given that there are some contractual obligations, that there are cuts for 2012 in the areas of information technology, meetings, conferences and mission costs, as well as in the area of studies and publication.
I have written a letter to the heads of the other institutions and here is their response. I think this is really the line to be taken for 2011 as regards administrative expenditure. We have indications from the Council that they are also to be very restrictive.
The same principle should be applied as regards future enlargement. I think the estimates should be included in the budget when the formal decision on the date of accession is taken, in the form of an amending letter or amending budget. However, I have to remind you on this very occasion that administration only accounts for less than 6% of the European Union budget, so this is quite a decent proportion.
As for the operational expenditure, the European budget has its own internal logic. The programmes are gaining maturity with time, so we now have maturity of major programmes that started in 2007. The European budget is mainly about investment and not consumption and social transfers. On the one hand, we should be very restrictive as regards administrative expenditure, but on the other hand, we should understand the logic of the internal dynamics of European budgets, otherwise we will produce a lot of so-called 'RAL' (reste à liquider), which constitute a mountain of unspent money, unspent commitments, and this is not in line with a decent budgetary procedure
I therefore welcome once more the principles we can see in the report by Mr Fernandes. We are to hold discussions on the basis of guidelines on 30 March and I am looking forward to our meeting towards trialogue on 30 March.
Madam President, ladies and gentlemen, firstly, I would like to express my regret and dismay that neither the Secretary-General nor the two vice-presidents with responsibility for the European Parliament are present. We normally expect from the Commission that its responsible members should be present; we should also expect the same from our most senior representative.
Secondly, I would like to address the subject of the management of the House's buildings. I welcome the fact that the KAD project in Luxembourg is making progress, that it would seem that the costs are under control, and that things are going according to plan. When the KAD extension project is complete, bringing staff together under one roof should lead to greater efficiency and synergy, as well as reducing annual costs, because eight offices will be closed. It is essential that this target should be met as we need some of these funds for other purposes, as Mr Fernandes has pointed out.
I believe that the House of European History is an important project because it will attract many visitors, who will be offered an insight into the significance, aims and purpose of the European Union in the context of European history in a very effective way.
Thirdly, I would ask that the staff appointed in Luxembourg should be relocated to Brussels. Because they frequently need to work in Brussels, they are constantly travelling back and forth, also causing problems for the Members. This only applies to a small number of sub-areas and relocation really should be considered on efficiency grounds.
Fourthly, I think it a very good thing that the European Parliament is only making provision for moderate expansion. The fact that other areas are only expanding on a modest scale should not be taken by the EEAS as a reason for massive expansion. I would call on all institutions to cut their cloth to their measure in these times of economic and financial difficulty.
on behalf of the S&D Group. - Madam President, I would like to thank the Commissioner. I would also like to thank the rapporteur for his report, but also for his approach to putting together the other sections' budget. He is right to balance the need to ensure that the European Parliament and other sections are able to function properly against ensuring that budget increases are kept to an absolute minimum.
I particularly welcome his proposal to keep increases within the rate of inflation. I believe the initial proposal of 5.2% is far too high. Of course, to achieve the moderate savings pursued by the rapporteur and others within the Parliament, we need to ensure we also identify savings within the budget. I have therefore offered to work with the rapporteur to ensure those savings are found. I believe there are potential savings to be found in things like the buildings policy and in terms of enlargement - which the Commissioner has mentioned himself - but also in things like the proposed cost of a non-European office, which I believe at this time is an unaffordable luxury.
Finally, can I say we also need to work very closely with other institutions, particularly the Committee of the Regions and the European Economic and Social Committee, which I know were very concerned about their budget for 2012 as well. We need to ensure that they, like us, are able to function properly but also, at the same time, limit their spending increases for the future. So I can say that the Socialists and Democrats Group is very keen to work with the rapporteur; we do support the proposals for these guidelines, and we look forward next week to discussing the estimates.
I should like to reply to Mrs Hohlmeier's comment. Mr Pittella, the Vice-President responsible for the budget, is here in the House listening to the debate.
Madam President, thank you Mr Fernandes for this excellent report. The key principles of good budgetary management are efficiency, thrift and the responsible deployment of the financial resources entrusted to us. However, something that arises again and again in all budget negotiations, and which we need to avoid here once again, is greed and the desire to hold on to our old ways. We need to distinguish between greed and need.
There is little doubt that the job increases outlined in the Treaty of Lisbon and required as a result of the Treaty of Lisbon are something necessary. Care should be taken to ensure a balance between the jobs in political groups and committees and administrative posts. As my fellow Member has already observed, it would have been good to have the Secretary-General attend this session to hear what we have to say. The new departments referred to by Mr Vaughan are not needed in this form if we make sensible use of the synergy effects within this House. We have plenty of competent people in the various Directorates General and I am sure that we will be able to bring them together in an effective way.
With regard to the House of History, I would agree with Mrs Hohlmeier that it is important that such a project should have a business plan from the start. We should not regard this as something of a request show in which everyone gets what they want; we need to manage our resources wisely on the basis of a reasonable budget.
Finally, I would add that we should not make the mistake of failing to invest in the future because of a misguided wish to save money. The investments we make today, for example in IT resources, can save us a lot of money in the coming years, which is why thrift should not be allowed to become an end in itself. It must make sense and must be reasonable in terms of the future.
Madam President, Commissioner Lewandowski, ladies and gentlemen, the issue currently under debate is the Parliament's budget for 2012 and I would like to emphasise that from the perspective of the Group of the Greens/European Free Alliance, the right balance must be struck between limited and justified increases, which are mainly the result of the new powers and responsibilities under the Treaty of Lisbon, and self-discipline and self-restraint in times when public funds are in short supply. To the outside world, the Parliamentary budget is still something like the European Parliament's calling card and continues to have a symbolic significance: How do we deal with the austerity policy - the necessity for this policy - as it impacts directly on us?
Mr Fernandes uses words like consolidation, containment and self-restraint. However, we have heard few real proposals so far about where he intends to make the cuts and where resources are to be pared back. Of course, it is right to call for greater efficiency in the administration of Parliament and, from my own point of view, I can see some scope for improvement.
I would now like to address the issue of the House of European History: I am all for this idea in principle. However, I believe that the project must have clear business plans. If there is a desire to prioritise such a project - I am directing these words specifically to Mr Fernandes once again - if terms like self-discipline and consolidation are really meant seriously, then we must also be prepared to propose cuts in other areas.
If priorities exist as a result of political will, then, by definition, other areas must be given secondary priority in order to produce a consolidated budget. To talk about consolidation without making the relevant recommendations is to fudge the issue. The matter will only work if people are prepared to say where the cuts are to fall - particularly in the case of new priorities. This is what I meant when I referred to the European Parliament's calling card: limited increases, as well as clear self-restraint.
on behalf of the ECR Group. - Madam President, I would like to congratulate the rapporteur on what I find is a very well-balanced report, particularly in its seeking of consolidated resources and an austerity budget.
The principles that he sets out - legislative excellence, good management principles, being able to have accuracy and simplicity, and submitting cost-cutting plans - should apply not just to all institutions other than the Commission, but also to the Commission budget itself.
However, looking at the technological points that the rapporteur makes, it is not just in the longer term that we should be looking for savings, but also in the short term, when we should be able to come up with cost-cutting measures.
One particular point of concern to my group is security. We seem to place too much emphasis on stopping people coming into the institutions. We do not allow them enough freedom of access or the possibility to circulate. Could I suggest that, when the Vice-Presidents come to this particular point, they should be looking at the US Congress, which does ensure the security of people going into the building, but then allows them to flow freely through it. Having a professional security service enables that to happen.
on behalf of the EFD Group. - Madam President, it is a disgrace that in the present economic crisis, a proposal for a 5% increase for 2012 is already being put forward for this Parliament's budget. Members' assistance allowance was increased once again by EUR 1 500 per month only last week. No attempt is being made to tackle the outrageous waste caused by the three seats of this Parliament. Worse, the European Parliament has now engaged in a EUR 60 million refurbishment of a building to be used as the European History House - as if we did not have museums in Europe. Does the EU want to rewrite history? And what about the External Action Service that will employ, among others, 50 officials who will earn 20% more than the British Prime Minister, and will need a new building that will cost EUR 10.5 million per year.
Madam President, on behalf of the British taxpayer, I beg you to stop this rip-off.
(DE) Madam President, ladies and gentlemen, the draft produced by Mr Fernandes for the 2012 financial year refers to cost-efficiency and consolidation. As representatives of the citizens of Europe, we in Parliament must comment on this. Cost-efficiency is essential.
However, the additional expenditure arising through the accession of Croatia, the establishment of the EEAS and the three new financial authorities have all impacted on the EU budget. The fact is that new expenditure should not necessarily - and indeed absolutely must not - lead to budgetary increases. Potential savings can be found in all of the Union's institutions, for example, in personnel and building policy, or in administration. I would once again suggest that the various agencies should be subjected to an audit and that synergies should be sought with the various Member States.
(IT) Madam President, Commissioner, ladies and gentlemen, first of all, I wanted to congratulate Mr Fernandes for his excellent work.
It is not easy to speak about institutions' budgets and resource management, especially if you try to discuss the improvement in their performance in parallel with the need for economic consolidation which Member States and the European Union must face up to in a context as sensitive as it is today. It is precisely for this reason that I fully support his appeal to the values of legislative excellence and sound financial management, which are guiding principles on which all the institutions' activities should be based.
Indeed, at a time of crisis in which our primary objective must be to relaunch the European economy, the prime example of virtue must come from the institutions themselves. Virtue does not just mean austerity, but rather increased administrative efficiency to ensure a fair and improved use of resources, which will enable all the institutions to work both effectively and efficiently, rendering them capable of reaching the main objectives that Europe has set itself in recent years.
Turning more specifically to Parliament's budget, I believe, as does Mr Fernandes, that the 2012 budget should be one of consolidation, taking into account that it could become a point of reference, rather than the current debate on the future multiannual financial framework.
I think, however, that part of the resources should be used to bring in some necessary improvements to enable Members to carry out their duties with the help of quality services.
I therefore think savings should be made in common services, but that further efforts should also be made on the property policy, by rationalising the space already available to us and by adopting a medium- and long-term plan that allows advance planning of expenditure on buildings as well as making our decisions in this area more transparent and rational.
(DE) Madam President, Mr Lewandowski, ladies and gentlemen, naturally, we should discuss the costs that are to be avoided or saved in this budget. However, I would call on you all to be a little more objective in your knee-jerk responses to the discussion in relation to the agencies. Why is this? Firstly, because the Committee on Budgetary Control is permanently engaged in this debate and also draws attention to ways in which cooperation between the agencies and the performance of their duties can be improved, and also because we are expecting a special report on the agencies this year from the European Court of Auditors and will then have a more objective basis for what is, at present, a somewhat ill-considered discussion, particularly with regard to the question of how the agencies are managed and how we may be able to achieve these savings.
Speaking of savings, I would like to come to my next topic, our building policy. The fact is that when it comes to the buildings of the European Union, we can certainly save resources. Speaking personally, I would question whether it is really a good idea to build new buildings for the European Parliament in Brussels because this strategy really only makes sense if real estate prices in Brussels continuously rise. At present, the market would not seem to support this. If real estate prices on the market do not rise, then the option of renting rather than buying really does make sense, particularly when you walk around the European quarter with your eyes open and see how much office space is actually available to rent in the area.
Which brings me to the issue of the House of European History. I believe that greater legitimacy is required here because it is not enough that to date, all the initiatives for the establishment of the House of European History are simply based on resolutions by the Bureau of this House and have no democratic legitimacy. This needs to change. Above all, we need to know how the operating costs and follow-up costs of this institution are to be covered.
(DA) Madam President, I would also like to thank Mr Fernandes for an excellent report, and I would like to thank Commissioner Lewandowski in particular for his letter to the institutions regarding reining in our administrative expenditure this year. I think that this letter was very apt, and it will help to establish the approach that we believe will make it easier for us to insist on savings being made, and I think that has to apply to all institutions. It has to apply to the Committee of the Regions, to the Economic and Social Committee, and to the Court of Justice, whose expenditure has, of course, been rising sharply. It must also apply to the Court of Auditors. It is a little more difficult for small institutions like the European Ombudsman and the European Data Protection Supervisor, and that, of course, is something that we need to take into account.
However, I think that we in Parliament have a particular responsibility to demonstrate that we can show restraint. We have had new tasks conferred on us by the Treaty of Lisbon which involve additional expenditure, but the forthcoming year, 2012, must be a year of consolidation. We have talked about enlargement. We will include Croatia's accession in an amending budget. Many people have also mentioned the question of the House of European History. I think it is an excellent idea to have this House of European History as part of our visitor services. Many young people do not know the history leading up to the establishment of the EU very well, and it is said that if we do not know our history, we are doomed to repeat it. I think it is very, very important for Europe's recent history to be told, and therefore we will support this House of European History.
Last but not least, I would like to say that our expenditure is, of course, very much linked to the fact that we have several seats, and that costs money. We need to look closely at this. Unfortunately, our biggest cost is something that we cannot do anything about. That has to do with the fact that we have to move between Strasbourg and Brussels. If the European Council really believes that savings have to be made, Europe's Heads of State ought to address this matter. Thank you, Madam President.
(CS) Madam President, it is clear that the entire European Union and its Member States will still be feeling the lingering effects of the economic and financial crisis in 2012. The European Parliament must therefore adapt its budget strategy to this fact. We must strive for maximum budgetary discipline and austerity. I am pleased to find this fact in the report, and to see that the report emphasises this fact. Austerity, however, cannot mean that expenditure rises in line with inflation. Our aim must be to keep Parliament's expenditure at the same level as this year. All possible effort must be directed towards savings and the better use of existing parliamentary resources. This must apply to all areas of European Parliament activity, starting with a rationalisation of the administration of buildings through to the better use of information technology and the human resources policy. There are potential savings here and we must have the courage to implement them.
(IT) Madam President, ladies and gentlemen, in a period of general economic hardship, the fundamental task of European institutions is to lead by example.
This report is rightly focused on fulfilling the criteria of efficiency and on the management of costs and services. I therefore wonder whether a real and immediate check on the effectiveness of certain outsourced activities might not be necessary. I am referring, in particular, to Parliament's information technology and internal security, partly in the light of recent events of which we are all well aware: the theft at the post office last month.
A further criticism needs to be levelled at the European External Action Service. Created at theoretically zero cost to reduce waste and improve the effectiveness of the European Union's external relations, it is proving to be a failure on both fronts, politically and economically. I would not want the European Parliament to be anything less than rigorous in this area.
(NL) Madam President, last week, I was asked by several voters in Flanders how it could possibly be that we, as members of the European Parliament, are still receiving EUR 1 500 a month to recruit additional staff at a time of economic problems and uncertainty, and at the very time when ordinary people are having to tighten their belts. What we are doing at present is actually spending even more.
The voters' questions and comments are absolutely spot-on. We, as the European Union, should be setting an example. We should be cutting our coat according to our cloth and, at precisely this point, we have no choice but to come to the unfortunate conclusion that this report by Mr Fernandes is something of a missed opportunity. Calls are being made - and rightly so, I think - for us to exercise responsibility and restraint with regard to the budget. Recital A even mentions, quote, 'employing strict management procedures so that savings may be achieved,' unquote.
Well, it is unfortunate that this report fails to specify where exactly we could make those cuts. There are, of course, quite a few areas where they could be made - I am thinking of the Economic and Social Committee and the Committee of the Regions, and the trips between Brussels and Strasbourg which cost EUR 200 million per year. I challenge the Commission and the Council, but Parliament too, to carry out an exercise and put all these things in order, to look at where we can make savings and then translate this into an actual plan, so that we can put a number of things to debate and bring about savings.
(FI) Madam President, I, too, wish to thank the rapporteur for a very wellbalanced, excellent report. Everyone here is talking now about thrift, and that is an excellent thing. We need budgetary discipline and efficiency, and we should adhere strictly to what our main task is and not expand beyond that task, which is legislative work.
Most are saying that we must be frugal, but nonetheless talk about what we should not save. We should be talking about concrete measures that would enable us to make savings. We can make savings if we stop travelling between three places of work. We, of course, know how politically difficult it would be to carry this through.
I would like to raise one matter, and that is the notion of security, which Mr Elles mentioned here. In a year, we have had a bank robbery, the canteen has been held up, and so has the post office. No one has even been caught. The security is little more than a joke.
We fail in one obvious area: Members of Parliament enter the building where there is no proper controlled entrance. We should acquire an electronic signature. At present, we have lists and an office where a lot of people work and which takes down names and enters them in a computer. This is a waste of money: we should be making savings and introduce a better, credible system of security. We only have to do it, but Members say no all the time and that they do not agree with electronic signatures, even though that way, we would make obvious savings and have a better system of security.
I do not understand how this works in the US Congress; there, everyone agrees with this system, but here, somehow, these things do not get done. I hope that we will now focus on areas where savings can truly be made.
(SK) Madam President, I regard it as very important from a political perspective that the guidelines for the 2012 budget reflect the economic and political circumstances under which it was drawn up.
At a time when Member States are forced to make savings, and our citizens are bearing the consequences of the financial and political crisis, we cannot expect a big increase in the budget compared to the previous year. On the contrary, we must look for areas of our operations where we can save the tax resources of our citizens, without reducing the quality of our work.
I believe we have some direct spare capacity in the way we organise our work. The three headquarters of the European Parliament and the regular shuttling of thousands of workers and MEPs from Brussels to Strasbourg 12 times a year are well known to the public. Ladies and gentlemen, such a squandering of public resources shows nothing more than contempt for the realities of the situation.
Any talk about cost-cutting will appear false until this performance of shuttling to and fro for European Parliament debates is brought to an end.
(PL) Madam President, I would like to start by thanking Mr Fernandes for drafting guidelines for the European Parliament and the other institutions. In my opinion, the guidelines he has drafted combine the need to make savings, or rather the necessity of making savings, of which we are all aware given the European Union's current economic situation, with a guarantee of the appropriate conditions for good law making.
I would like to emphasise at this point that we should not forget that the Treaty of Lisbon and the forthcoming enlargement mean that the European Parliament will be faced with new tasks. It is therefore absolutely vital, for the good of the citizens, to introduce solutions which will facilitate the proper and due functioning of the European Parliament.
I would like to emphasise that I will continue to hope for cooperation with the rapporteur which ensures that the 2012 budget being drafted by the European Parliament is a budget which is characterised by financial discipline, but also one which does not only think about the following year or the two or three years which come after it, but which is able to introduce modernising instruments which facilitate the European Parliament's work, and investments which I hope will make savings in the future.
(PL) Madam President, I would like to congratulate Mr Fernandes on his excellent report. I, too, believe that the 2012 budget should be realistic and adapted to the current economic situation. As a result of my many years of experience of managing a regional budget and my membership of the Committee on Budgets, I attach particular important to discipline when it comes to planning expenditure. I believe, however, that we should avoid false economies, which may result in an economic slowdown and a reduction in economic competitiveness. Increased employment levels and the creation of high quality, sustainable jobs are a prerequisite for economic growth and overcoming the effects of the crisis. The European Union budget must promote increased employment. The key to growth lies not in reducing expenditure, but in increasing efficiency and linking European funds to the achievement of strategic and measurable results. Thank you.
(IT) Madam President, ladies and gentlemen, I am grateful to Mr Fernandes for his work and for focusing on the possible savings that may be made in our administrative expenditure. Staff and buildings policies are the two main areas in which our administrative expenditure is concentrated, as is clearly demonstrated by the report.
Taking into account the future accession of Croatia to the European Union and future personnel requirements, it will be necessary and appropriate to manage staff procedures, particularly through mobility. If, on the one hand, this choice of human resources policy offers greater flexibility, on the other, it will require increased training for European Union staff.
Concerning the buildings policy, the text explicitly mentions the principle of centralisation. The tough policy we are applying to budgets - starting with those of Member States - should, in the medium-term, also make us consider the desirability of retaining three seats of Parliament, an admittedly complex issue, but one which we cannot fail to address.
(IT) Madam President, ladies and gentlemen, I have listened very carefully to the debate and I can assure you that the Bureau's proposal is a model of rigour, transparency and sound administration, and I wish to emphasise three points in particular.
The first point is that the increase suggested in our proposal does not exceed the average rate of inflation in the European Union. Secondly, I share the concerns and we are working towards a prudent and far-sighted buildings policy for security and for staff. The third point is that the EUR 1 500 increase was agreed and put into reserve by the Committee on Budgets.
The Committee on Budgets has released the reserve; this is not money going into the pockets of Members of Parliament - it is worth clearing up this misunderstanding and falsehood - but to assistants who will help Members to better perform the duties they are assigned by the Treaty of Lisbon.
Madam President, I would like to point to one minor area in which we could save money, which is software. We pay Bill Gates a huge sum of money annually for using his Windows software. He may be a nice chap who donates a lot of that money to good causes, but if we were to use open software more bravely in this House, it would be a step towards cleaner, cheaper and modern management.
(DE) Madam President, I would like to ask Commissioner Lewandowski what the specific procedure is for accessing the euro safety net, in other words, the money put up by the European institutions, in 2012. Will the Commission make a proposal if a particular state expresses the desire to make use of the safety net? Does the European Parliament have a full role in making this codecision and is this also to be an issue this week in the context of the widening of the safety net?
Secondly, I have a comment to make on the EUR 1 500 increase in the secretarial allowance. I would ask all the Members who do not make full use of the secretarial allowance to state publicly how much money they save themselves - after all, this is an area open to abuse. It may be that there are some Members who do not need to use the secretarial allowance at all because they very rarely attend Parliament. In such cases, these funds should not be used up in full. Only those who work particularly hard could use up the entire allowance. Everyone else should return this money to the taxpayer.
(SL) Madam President, Commissioner, I, too, would like to start by congratulating Mr Fernandes on an excellent report. However, I would agree with those members who have said that savings are necessary, especially making budget savings.
It is a fact that the European budget has been shrinking for decades. Looking at the GDP we have generated in the EU, its volume has constantly decreased. Recently, the Commissioner has said that, at the very beginning of the financial perspective, EU gross domestic product was approximately 1.3%. That figure today is barely 1.12%. At the same time, though, national European budgets have increased significantly.
For example, over the past ten years, the proverbially modest UK budget has increased by 100%, hence two and half times more than the EU budget. I would like to hear the Commissioner comment, in particular, on whether he is likely to encounter any difficulties in implementing the next budget in 2012 because of this actual decrease in the European budget as compared to the national budgets of the Member States.
Madam President, I would thank all my fellow Members for their contributions. I should like to mention that our objective at this time was the guidelines. However, we have already gone further than guidelines and set a specific objective: we want a neutral increase, which means that the 2012 budget will not increase above inflation.
I am well aware that we have new powers. I am well aware that we need resources for these powers, but we have to take on board the principles of good management, and achieve savings with the principles of economy, efficiency and effectiveness.
These principles will not be used to seek blind savings: savings that will become costs in the future. We will make savings that do not put at risk the objective that we have set out: the objective of excellence in law making.
I am certain that I would also call this budget one of reconciliation: reconciliation of current needs, of the current time of crisis, and the requirements that these times impose on the institutions to respond efficiently, in terms of keeping up with what the people want, with what the European public wants.
Just one paragraph about a confusion that remains: there was no increase in the budget for Members and there will be no increase for next year. The sum to which everyone is referring - which is not for Members and which refers to the possibility of taking on another assistant - was already set out in 2010 and there has been no change in budgetary terms, no budgetary increase in 2011.
The debate is closed.
The vote will take place at 11:30 on Wednesday, 9 March 2011.
Written statements (Rule 149)
in writing. - As elected representatives, everyone in this Chamber will be aware of the many sacrifices which our constituents and national governments have had to make over the past three years. Education, health, transport and other frontline services have all seen their funding slashed across the EU. It is important that the European Parliament has the necessary budget to properly fulfil the mandate which has been given to it from the European people. However, it is also necessary that the parliamentarians represent the same European people by ensuring that there is no frivolous spending, no unnecessary price increases, and that value is found in a market where suppliers and businesspeople are fighting for every last euro. I trust that both my colleagues in this Chamber and those working throughout the European institutions will consider these principles in the years ahead.